Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,307197. Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claims 1 in the instant application and the patent discloses { A transmission management apparatus for managing transmission states of a plurality of transmission terminals including a first transmission terminal and a second transmission terminal, the transmission management apparatus comprising: a terminal management table storage unit configured to store therein a terminal management table in which terminal information including an identifier and an identification name of each of the transmission terminals is managed “reads on memory store information identifying the transmission terminal”; a receiving unit configured to receive a terminal information request signal from the first transmission terminal, the terminal information request signal indicating a request for information for identifying the second transmission terminal, the first transmission terminal and the second transmission terminal .
The instant application different from the patent that the instant application specifying first and second terminal, and include a terminal state acquisition unit but “does not teach “store a transmission state of each transmission terminal of the plurality of transmission terminals in association with information identifying the transmission terminal”, or “identifying the second transmission terminal that is currently in a communication transmission state with the one transmission terminal”.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the instant application and rewarding the claim language to obtain the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim1 is rejected under pre-AIA  35 U.S.C. 102 (a)(1)as being unpatentable by Volmat (US 20120185685).
Regarding claim 1, Volmat discloses, a transmission management apparatus (Fig. 4, el 50) for managing transmission states of a plurality of transmission terminals including a 
a terminal management table storage unit (Fig. 4, el. 5003 and Fig. 5B) configured to store therein a terminal management table in which terminal information including an identifier and an identification name of each of the transmission terminals is managed (Paragraph 69-70);
a receiving unit configured to receive a terminal information request signal from the first transmission terminal (Fig. 4, el. 51), the terminal information request signal indicating a request for information for identifying the second transmission terminal, the first transmission terminal and the second transmission terminal being in transmission therebetween (Paragraph 69-75);
a terminal state acquisition unit (Fig. 4, el. 55) configured to acquire the information for identifying the second transmission terminal from the terminal management table in response to the terminal information request signal (Paragraph 70-76, 78); and
a transmitting unit configured to transmit the information acquired by the terminal state acquisition unit to the first transmission terminal (Fig. 4, el. 51).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford (US 2007/0100944) in view of Tanka (US 20100226546).
Regarding claim 1, Ford discloses, a transmission management apparatus for managing transmission states of a plurality of transmission terminals including a first transmission terminal and a second transmission terminal (Fig. 1, el. 100, paragraph 22, 26), the transmission management apparatus comprising:
a receiver configured to receive a terminal information request from one transmission terminal that is currently in a communication transmission state with at least one of other transmission terminals from among the plurality of transmission terminals (Paragraph 37-38 and fig. 3, in an example, a user B (request source terminal) may send a request to a connection server to add another user C (certain transmission terminal) as a contact (destination candidate), the terminal information request indicating a request for information for identifying the at least one of the other transmission terminals (paragraph 26, 37-38; user A B or C may start an IM conversation by sending a request for conversation with another user, and messages between users are forwarded through the system. Also see 0046, a sending user (claimed source terminal) may send an invitation for a messaging session to a receiving user (claimed destination target terminal),
a terminal management table storage unit configured to store therein a terminal management table in which terminal information including an identifier and an identification 
a transmitting unit configured to transmit the information acquired by the terminal state acquisition unit to the first transmission terminal (Paragraph 37-38,40).
Ford does not teach a terminal state acquisition unit configured to acquire the information for identifying the second transmission terminal from the terminal management table in response to the terminal information request signal.
Tanka discloses store a transmission state of each transmission terminal of the plurality of transmission terminals in association with information identifying the transmission terminal (Fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Ford with Tanka in order to improve the system and to facilitate sending the message to an active user which would help ensure that the target user is online and thus available to handle the received request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA EL-ZOOBI/             Primary Examiner, Art Unit 2652